Exhibit Fiscal 2009 Investor Conference Call March 4, 4:30pm (ET) Good afternoon and welcome to Celsius Holdings, Inc’s Fiscal 2009 investor conference call. Joining me on the call today is Steve Haley, the company’s Chief Executive Officer and Geary Cotton, Chief Financial Officer. During the course of this conference call we will make forward-looking statements regarding future events and the future performance of the Company. We caution you that such statements reflect our best judgment based on factors currently known to us, and that you should not rely on such forward-looking statements since our actual events or results could differ materially as a result of a number of important factors. These factors include general economic and business conditions, trends, the impact of competition, technology and regulations and other risks and uncertainties discussed in the reports we file from time to time with the Securities and Exchange Commission. We assume no obligation to update any forward-looking statements or other information provided during this conference call. In adherence to Regulation Fair Disclosure, the Company has provided information in its fiscal 2009 results press release and this publicly announced financial results conference call. We will not provide any further guidance or updates on our performance during the quarter unless we do so in a public forum. Operator turns call over to Steve. Thanks ­­­­Manny and thank you for joining us for our Fiscal 2009 investor conference call. Financial results for our fiscal 2009 were released to the public on March 4th through our press release distributed on this Thursday morning. You can view a copy of this document on our web-site at www.celsius.com in the investor section. I will begin with some prepared comments regarding highlights of our fourth quarter results & operations as well as progress made so far this year. So as we have sometimes done in the past, this is more of a state of the company update than only a reflection on the fourth quarter or 2009 as a whole. After this brief update I will then turn it over to Geary Cotton, our Chief Financial Officer for more details on the specific numbers for the quarter and year. And after Geary reviews the financials, we will open it up for your questions. We have accomplished several key milestones since our last conference call. In fact, if you compare the company now versus a year ago, we have made significant progress. We moved from the bulletin board to Nasdaq, and raised the growth capital that should last until we reach profitability. I want to thank Carl DeSantis for having the foresight and vision of what Celsius could become. His guidance and funding got us to the point to where we could do the secondary offering to raise over 13 million dollars. In addition to our work on the capital side, we have strengthened our board of directors and oversight committees. Joining Geary Cotton, Bill Milmoe, Jim Cast and I, are Tom Lynch, Richard Swanson and Chris Nast. Tom Lynch became a director of our company in November 2009. He’s been President of the Plastridge Insurance Agency since 1975. He’s been a director of the 1st United Bank since 2004 and on the Board of Governors for Citizens Property & Casualty Insurance. He is also on the board of many charitable organizations and has served as an elected official for many government entities over the past twenty years. Rich Swanson joined the board in December. He’s a principal of the Swanson Group, a consumer products sales and marketing firm. Rich also is serving his second term as a member of the National Association of Chain Drug Stores on the Retail Advisory Board and currently functioning on its steering committee. Rich has been a senior executive within the consumer products industry for 31 years and held positions with Procter & Gamble and Confab Corporation prior to forming his own sales and marketing firm in 1998. Chris Nast joined in January. He has vast consumer products experience with Chesebrough-Pond’s, Colgate Palmolive, and Rexall Sundown. He was Executive Vice President of Colgate North America from 1989 to 1995. He served on Rexall’s board of directors from 1993, when the company went public, until the company was sold. Chris also served as Rexall’s President and COO from 1995 until he was named its CEO in 1997. He retired when Rexall was sold in June 2000 to Royal Numico. Before going into the Q4 highlights, I’d like to put our progress into perspective relative to our overall strategy. As I have relayed in prior conference calls, last spring we decided to evolve our route to market strategy. Instead of primarily selling through distributors, we would focus our resources towards selling direct to the retailers. Our experience showed that it was taking too long to put together a contiguous group of distributors that could cover the larger retail chains footprint of store locations. 1 So last spring and through the summer we transformed our sales force from one primarily strong in selling to and servicing distributors to a force that understood and had the relationships to sell directly to the larger chains. With this change in strategy we also added CROSSMARK as our sales and merchandising partner to aid in the initial sell in, the merchandising efforts and management of the chains.
